Citation Nr: 1726477	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967, to include service in the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman's Badge among other decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The case was previously before the Board in March 2016, when the issues still presently on appeal were remanded for examination of the Veteran and medical opinions.  A claim of entitlement to service connection for a kidney disorder was also remanded.  That claim is no longer on appeal as the benefit sought was granted in full when service connection was awarded for diabetic nephropathy by a February 2017 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue involving service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in combat in Vietnam; VA treatment records reveal diagnoses of PTSD and depressive disorder throughout the appeal period.  





CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder, to included PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran originally claimed entitlement to service connection for PTSD, which he asserts resulted from stressors he experienced during combat service in Vietnam.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  There are diagnoses of several psychiatric disorders, including PTSD, of record.  Accordingly, the Board has recharacterized the issue on appeal.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, there is no evidence showing that the Veteran has ever been diagnosed with a psychosis as defined at 38 C.F.R. § 3.384; accordingly consideration of service connection on this basis is not warranted.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the present case the evidence establishes that the Veteran served in combat in Vietnam.  His separation papers, DD-214, confirm that he served in Vietnam and was awarded the Combat Infantryman's Badge.  This establishes that he served in combat; the stressors asserted by the Veteran are consistent with the circumstances of his service and are accepted as having occurred.  

The Veteran has been accorded three VA psychiatric Compensation and Pension examinations in conjunction with his claim for service connection for PTSD.  The first examination was conducted in July 2009.  The Veteran reported symptoms of PTSD including sleep impairment, nightmares, and recollections of his combat experiences.  However the examiner indicated that the Veteran did not meet the criteria for the diagnosis of any psychiatric disorder.   

The second VA psychiatric Compensation and Pension examination was conducted in May 2014.  This time the Veteran was diagnosed with depressive disorder and alcohol abuse.  The examiner indicated that these were not related to service because there was no evidence of treatment or diagnosis during service or the first year after service.  

The most recent Compensation and Pension examination was conducted in September 2016 and again indicated diagnoses of depressive disorder and alcohol abuse.  The examiner indicted that the Veteran had to retire due to physical/medical disabilities.  The Veteran is service-connected for several rather severe disabilities including ischemic heart disease, and type 2 diabetes mellitus with neuropathy of all extremities and kidney involvement, but the examiner did not offer any discussion on why he felt these disabilities did not cause or aggravate the Veteran's diagnosed depressive disorder.  

While VA examiners have not diagnosed PTSD or related any other psychiatric disorder to service, VA and private practitioners have.  In January 2009, a private physician diagnosed PTSD in accordance with the DSM-IV based on the Veteran's Vietnam service.  In January 2010, a VA fee-basis physician completed an Interim Summary noting a diagnosis of PTSD, again referencing the Veteran's Vietnam service.  In December 2011, a VA physician listed a diagnosis of PTSD.  In February 2012, a VA psychiatrist diagnosed chronic PTSD noting that some of the Veteran's symptoms were aftereffects of stress and pressure received in the military service.  During the examination the Veteran cried when asked to talk about his experiences in Vietnam.  Reading the report as a whole, the PTSD diagnosis was made based upon the Veteran's combat service in Vietnam.  The psychiatrist continued the PTSD diagnosis during follow up treatment in January, May, and August 2013.  More recently, in April 2017, a VA psychiatrist noted a diagnosis of PTSD.  In the same note the psychiatrist mentioned the Veteran's Vietnam experiences.  

In summary, while the Compensation and Pension examinations of record do not diagnose PTSD or link the Veteran's diagnosed psychiatric disorders to service, the VA treatment records clearly indicate diagnoses of PTSD and depressive disorder which are present and related to the combat stressors experienced by the Veteran during service in Vietnam.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder to include PTSD and depressive disorder is warranted.  


ORDER

Service connection for a psychiatric disorder to include PTSD and depressive disorder is granted.  
REMAND

The Veteran claims service connection for hypertension.  In part, the Veteran asserts his hypertension is caused or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310 (2016).  

As noted in the decision section above, the Veteran is service-connected for several rather severe disabilities including ischemic heart disease, and type 2 diabetes mellitus with neuropathy of all extremities and kidney involvement.  Service connection for the Veteran's kidney involvement was granted after the September 2016 Compensation and Pension examination which provided the medical opinion with respect to secondary service connection involving the Veteran's hypertension.  Also, service connection for PTSD has been granted above.  Remand is necessary to obtain an additional medical opinion.   

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain an addendum medical opinion regarding the claim for service connection for hypertension.  The claims file should be made available to the examiner and a rationale should be provided for any opinion offered.  If the examiner concludes that another examination must be performed before an opinion can be offered, then an examination should be scheduled.   

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is (i) caused by, or (ii) aggravated by (worsened beyond natural progress) his service-connected disabilities, including any medication prescribed to treat them, which include: type 2 diabetes mellitus, diabetic nephropathy, peripheral neuropathy, erectile dysfunction, ischemic heart disease, and PTSD.   

2.  Following completion of the above actions, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	
      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


